Citation Nr: 0533973	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-20 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral cataracts.  


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2001 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  The claim was remanded by the Board for additional 
development in January 2004.  


FINDING OF FACT

The competent and most probative medical evidence of record 
does not reflect that the veteran's bilateral cataracts are 
related to active service, to include head injury.  


CONCLUSION OF LAW

Bilateral cataracts were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The RO provided the veteran with a copy of the March 2001 
rating decision which denied service connection for bilateral 
cataracts, and a September 2002 statement of the case (SOC), 
and a VCAA letter in April 2004, and a supplemental statement 
of the case (SSOC) in September 2004 which discussed the 
pertinent evidence, and the laws and regulations related to 
the claim of service connection for bilateral cataracts.  
These documents essentially notified the veteran of the 
evidence needed to prevail on his claim for an increased 
rating.  Specifically, the VCAA letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain, and asked the veteran to submit any 
evidence in his possession or advise of evidence that VA 
could attempt to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and VCAA notice letter complied with the 
specific requirements of Quartuccio (identifying evidence to 
substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  As to the issue currently before the Board, the 
rating decision denying the claim was prior to the veteran 
receiving notice regarding what information and evidence was 
needed to substantiate his claim on appeal, and clarification 
as to what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.  

The Court most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While VCAA notice 
was not provided to the veteran prior to the first AOJ 
adjudication of the claim, the subsequent VA letters 
corrected any procedural errors, and the content of the 
notices complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (200).  

In the present case, the evidence includes service medical 
records, post service private and VA treatment records, and 
medical opinions as provided by private and VA physicians.  
The Board finds that there are no additional medical records 
necessary to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In this case, medical opinions were 
obtained on more than one occasion.  Under these 
circumstances, the VCAA's duty to assist doctrine does not 
require that the veteran be afforded additional medical 
examinations.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service connection

The veteran contends that his bilateral cataracts are the 
result of an inservice head injury.  Service medical records 
reveal that, at entrance, he had defective vision due to 
refractive error including hyperopia and astigmatism and that 
he wore glasses.  In February 1970, the veteran was treated 
for a laceration to his posterior scalp and an abrasion of 
the forehead after a basket of trash fell on his head.  At 
discharge in June 1971, there were no complaints of vision 
difficulties, but refractive error was noted.  

Private records from 1994 reflect that the veteran underwent 
cataract extraction with intraocular lens implantation in the 
right eye in 1994 and underwent cataract extraction with 
intraocular lens implantation in the left eye in 1995.  A 
private physician's impressions in August 1996 included 
history of macular involving retinal detachment, right eye; 
continued retinal reattachment in the right eye following 
scleral buckling surgery; chronic cystoid macular edema, 
right eye; status post corneal graft, right eye; and 
pseudophakia, in both eyes.  

In a March 1999 statement, a private physician, (K. B., 
M.D.), noted that the veteran's medical history included the 
cataract extraction with intraocular lens implantation in the 
right eye in 1994 and the 1995 cataract extraction with 
intraocular lens implantation in the left eye.  The physician 
added that it was "possible that a blow to the head" could 
cause cataracts.  When seen by VA in November 1999 for his 
eye problems, the veteran gave a history of a head injury in 
1969-1970.  

Subsequently dated private records dated in 2000 reflect 
diagnoses of chronic, recurrent inferior retinal detachment, 
right eye; corneal transplant, right eye; and pseudophakia, 
both eyes.  

In a February 2004 VA consultation examination, the examiner, 
M. H. K., M.D., noted that he reviewed the veteran's claims 
file prior to his evaluation.  The examiner stated that he 
explained to the veteran that his right eye cataract surgery 
and his subsequent retinal detachment likely resulted as a 
complication of cataract surgery.  His subsequent development 
of corneal decompensation was also a known complication of 
cataract surgery, as well as retinal reattachment surgery.  
It was concluded by the Board that the examiner did not 
adequately address the etiology of the veteran's bilateral 
cataracts including whether the veteran's bilateral cataracts 
were caused by an inservice blow to the head.  Thus, the 
Board requested an additional opinion in 2005.  

Specifically, it was requested that a physician from the 
Veterans Health Administration (VHA) provide an opinion as to 
whether the veteran's bilateral cataracts and residuals 
thereof were as likely as not the result of an inservice head 
injury.  In response, the examiner reviewed the entire claims 
file and provided a summarization of the veteran's medical 
history in her report.  She listed risk factors for 
development of cataracts, to include age, use of medications, 
direct trauma to the eye, sun exposure, diabetes, nutritional 
deficiencies, skin diseases, and smoking.  She noted that in 
a literature search, she found no reports suggesting that 
head trauma was a cause or an associated risk factor in the 
development of cataracts.  While direct trauma to the eye was 
a risk factor, such was not shown in this case.  

Subsequently added to the record was a statement as provided 
by a private physician, A. B. T., M.D., dated in October 
2005.  He stated that the veteran had been his patient for 
retina problems since February 2005.  He noted that the 
veteran had a history of bilateral retinal detachments and 
had undergone a repair of a retinal detachment in the left 
eye that year.  A history of cataracts was also noted, as was 
cataract removal in both eyes.  The physician opined that 
"it [was] possible that a blow to the head [could] 
contribute to the development of cataracts and retinal 
detachments."  

Also added to the record were excerpts from medical 
publications or treatises as obtained from the Internet which 
pointed out that cataract formation could result after non-
perforating injuries such as contusion or concussion without 
any damage to the lens capsule.  The medical literature noted 
that trauma could produce anterior or posterior subcapsular 
opacities.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Upon review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral cataracts.  

In the instant case, the veteran wore glasses at time of 
entrance for refractive error and was treated for a head 
injury in 1970.  No residuals of the head injury were noted 
in service.  Records from many years after service separation 
(1990s) show that the veteran underwent initial surgery for 
cataracts in 1994 and again in 1995.  Current diagnoses 
include corneal graft, right eye, with corneal edema, 
pseudophakia, both eyes, and retinal detachment, right eye.  

In this case, the Board recognizes that the record includes 
reports from private physicians, K. B., M.D., and A. B. T., 
M.D., who treated the veteran for his eye problems, and who 
provided statements attesting to the fact that head trauma 
could result in cataracts.  The Board observes that these 
physicians did not specifically state that the veteran's 
cataracts developed because of his inservice head injury.  
Thus, to the extent that these opinions are offered to 
establish that the veteran developed cataracts as a result of 
inservice head injury, they are insufficient in that the 
doctors did not specifically address the circumstances in 
this case.  To find that their statements support the 
veteran's claim would be speculative at best.  A finding of 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2005).  

Additionally, it is noted that a number of Court cases 
provided discussion on this point of weighing medical opinion 
evidence.  See Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); (Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998) (private physician's opinion that veteran's 
preexisting service-related condition may have contributed to 
his ultimate demise too speculative to be deemed new and 
material evidence to reopen cause of death claim); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  

As to the medical treatise evidence of record attesting to 
the fact that head trauma can cause cataracts, it is noted 
that these reports were not prepared with consideration of 
the circumstances of this case.  It would be speculative to 
find that the veteran's cataracts in this case, first noted 
in the 1990s, were the result of an inservice head injury, 
based on the simple fact that head injuries can possible 
cause cataracts.  See Utendahl v. Derwinski, 1 Vet. App. 530, 
531 (1991) (medical treatise submitted by appellant that only 
raises the possibility that there may be some relationship 
between service-connected sickle cell anemia and the 
veteran's fatal coronary artery disease does not show a 
direct causal relationship between the two disorders such as 
to entitle the appellant to service connection for the cause 
of the veteran's death).

The Board finds the VHA opinion provides the most probative 
evidence as to the etiology of the veteran's cataracts.  The 
physician provided a list of the associated risk factors for 
the development of cataracts and noted that her medical 
research did not find reports that head trauma could result 
in cataracts.  Even if in error as to this fact, it would be 
pure speculation to find that the veteran's cataracts were 
the result of his inservice head injury.  There simply is no 
evidence of record, to include the medical treatise excerpts 
or the private physicians' statements as related above, which 
actually makes this nexus connection.  The VHA physician's 
opinion was based on a review of the entire claims file.  
Additionally, the VHA physician reported that she performed a 
medical literature search and found no literature to support 
the veteran's claim.  The objective evidence of record does 
not show a relationship between the veteran's cataracts and 
his inservice head injury, and it does not provide for a 
favorable result in this case.  Accordingly, the Board finds 
that such evidence is speculative, and as previously stated, 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2005).

In this case, due consideration has been given to the 
veteran's statements that he developed cataracts as a result 
of an inservice head injury.  He is competent as a layperson 
to report that on which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  While a layperson is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a layperson is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  There is no evidence of record indicating that he 
has specialized medical training so as to be competent to 
render a medical opinion.

In summary, given that the Board finds that the opinions as 
provided by Dr. K. B. and Dr. A. B. T., are speculative in 
nature as they do not specifically find that the veteran's 
cataracts were due to his head injury from 1970, this 
evidence has no probative value in relation to the current 
claim.  Moreover, these physicians do not cite to any medical 
literature to support their speculative opinions.  The 
excerpted medical treatise information, submitted by the 
veteran, is general in nature and does not specifically 
address the circumstances of this case.  As such, the fact 
remains that there is no credible and probative medical 
evidence of record which links the veteran's post service 
bilateral cataracts to his head injury during active military 
service.  This lack of cognizable evidence is particularly 
dispositive as the first medical evidence of record of 
cataracts was not until many years after service separation.  
See Mense v. Derwinski, 1 Vet. App. 354 (1991).  Therefore, 
in light of the above, as there is no evidence of cataracts 
in service or for many years thereafter, and there is no 
credible and probative medical evidence of record which links 
bilateral cataracts to his period of active military service, 
to include the head injury in 1970, service connection for 
bilateral cataracts is not warranted.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for bilateral cataracts is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


